Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Prior art does  not disclose generates a first pwm pulse based on a largest phase voltage command of phase voltage command for largest phase having largest phase voltage command value and carrier signal and uses first pwm pulse to be a level for turning off the lower arm switching element for the largest phase throughout an entire first period that is one of a rising period and falling period of carrier signal and generates  a second pwm pulse based on smallest phase voltage command of phase voltage commands  for smallest phase having smallest phase voltage command value and carrier signal and caused second pwm pulse to be at a level for turning on lower arm switching element for smallest phase throughout an entire second period that is one of the rising period and falling period of carrier signal with respect to the rest of the claim .



Prior art CN105577056 discloses motor pwm inverter and carrier signal. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana   can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846